Detailed Office Action
Examiner’s Comment – AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 30 June 2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-5, and 8
Claims 1-2, 4-5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Urbonas et al., Air and dielectric bands photonic crystal microring resonator for refractive index sensing, Optics Letters, V. 41, N. 15, p. 3655, 2016; “Urbonas”) in view of Mori et al.(Chirped photonic crystal waveguides, OSA/CLEO 2004, CWA52; “Mori”) and further in view of Schmid et al. (Temperature-independent silicon subwavelength grating waveguides, Opt. Lett. 36, 2110-2112 (2011); “Schmid”).

Regarding claim 1, Urbonas discloses in figures 1-6, and related text, circular resonators comprising: a first material, formed in a circular shape, including a plurality of nano holes wherein an interval between the plurality of nano holes is formed at a pitch shorter than a wavelength of incident light; wherein the periodicity of the holes is less than the wavelengths of the incident light; and wherein the index of refraction varies with hole characteristics including hole depth.
Urbonas, Figure 1.

    PNG
    media_image1.png
    546
    667
    media_image1.png
    Greyscale





Further regarding claim 1, Urbonas does not explicitly disclose adjusting the size of the nanoholes.
However, Mori discloses in figures 1a and 1b waveguides having chirped hole diameters and chirped hole separations (periodicity).
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Urbonas to disclose adjusting the size of nanoholes because the resulting configuration would facilitate controlling waveguide coupling, Mori, figs. 3(a) and 3(b), photonic band structures. Mori, Abstract and p. 1.
Further regarding claim 1, Urbonas in view of Mori does not explicitly disclose that the first material has a thermo-optic coefficient varying at a predetermined ratio according to temperature; and a second material has a thermo-optic coefficient varying in a direction opposite to a direction of change of the thermo-optic coefficient of the first material depending on temperature, the second material being filled in the plurality of nanoholes, wherein the volume of the second material is adjusted by adjusting a size of the nanoholes depending on the volume of the first material.
However, Schmid discloses in figure 1-4 and related text, “temperature-independent temperature-independent subwavelength grating waveguides with a periodic composite core composed of alternating regions of silicon and SU-8 polymer. The polymer has a negative thermo-optic (TO) material coefficient that cancels the large positive TO effect of the silicon. Measurements and Bloch mode calculations were carried out over a range of silicon–polymer duty ratios. The lowest measured TO coefficient at a wavelength of 1550nm is 1:8 × 10−6 K−1; 2 orders of magnitude smaller than a conventional silicon photonic wire waveguide. Calculations predict the possibility of complete cancellation of the silicon waveguide temperature dependence. Schmid, Abstract.
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Urbonas in view of Mori such that the first material has a thermo-optic coefficient varying at a predetermined ratio according to temperature; and a second material has a thermo-optic coefficient varying in a direction opposite to a direction of change of the thermo-optic coefficient of the first material depending on temperature, the second material being filled in the plurality of nanoholes, wherein the volume of the second material is adjusted by adjusting a size of the nanoholes depending on the volume of the first material because the resulting configuration would facilitate controlling waveguide temperature dependence. Schmid, Abstract.
Regarding dependent claims 2, 4-5, and 8-9, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Urbonas in view of Mori and further in view of Schmid to comprise:
2. The circular resonator of claim 1, wherein the second material is filled in the plurality of nano holes at a ratio relative to a volume of the first material to offset a change in the thermo-optic coefficient of the first material based on a change in the thermo-optic coefficient of the second material according to temperature. Schmid, figs. 1-4.
4. The circular resonator of claim 1, wherein an interval of the plurality of nano holes comprises an interval that is formed at different pitches. Mori, figs. 1 and 3.
5. The circular resonator of claim 1, wherein the first material is in a ring type or a disc type. Urbonas, fig. 1. 
 8. An optical modulator comprising the circular resonator of claim 1, further comprising: a substrate; an optical waveguide, disposed on the substrate, through which incident light passes, wherein the circular resonator is located on the substrate and is disposed adjacent to the optical waveguide. Urbonas, fig. 1.
because the resulting configurations would facilitate controlling waveguide temperature dependence. Schmid, Abstract.
Claims 3, 6-7 and 9
Claims 3, 6-7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Urbonas et al., Air and dielectric bands photonic crystal microring resonator for refractive index sensing, Optics Letters, V. 41, N. 15, p. 3655, 2016; “Urbonas”) in view of Mori et al.(Chirped photonic crystal waveguides, OSA/CLEO 2004, CWA52; “Mori”) and further in view of Schmid et al. (Temperature-independent silicon subwavelength grating waveguides, Opt. Lett. 36, 2110-2112 (2011); “Schmid”), as applied in the rejection of claims 1-2, 4-5 and 9, and further in view of M. Bellingeri et al. (Optical properties of periodic, quasi-periodic, and disordered one dimensional photonic structures, Optical Materials 72 (2017); “Bellingeri”) and further in view of Lipson et al. (2016/0070062; “Lipson”).
Regarding claims 3, 6-7 and 9, Urbonas in view of Mori and further in view of Schmid does not explicitly disclose:
3. The circular resonator of claim 1, wherein each of the plurality of nano holes is a through-hole which penetrates from one side to other side of the first material. 
6. The circular resonator of claim 1, wherein the first material is a semiconductor material or an insulator material, wherein the semiconductor material is a Si, Ge, or compound semiconductor material, and wherein the insulator material is Si.sub.3N.sub.4 or SiO.sub.2.
7. The circular resonator of claim 1, wherein the second material is TiO.sub.2, MgZnO, YCOB, indium tin oxide (ITO) or GdCOB. 
9. An optical element comprising the circular resonator of claim 1, wherein the first material comprises a plurality of layers formed of different types of materials, and wherein the thermo-optical coefficient of the first material is an average thermo-optical coefficient of the thermo-optical coefficient with respect to each of the different types of materials. 
However, Bellingeri discloses in figure 12: “a 1D photonic crystal made by alternating layer of titanium dioxide and silicon dioxide. For titanium dioxide we consider a constant refractive index nT ¼ 2.45, while for silicon dioxide we consider a constant refractive index nS ¼ 1.46. The thickness of the titanium dioxide layer is 75 nm, while the thickness of the silicon dioxide one is 225 nm, i.e. three layers of 75 nm. In this way we can also say that, in the lattice unit of 300 nm, we have one 75 nm layer of titanium dioxide and three 75 nm layers of silicon dioxide.” Bellingeri, fig. 12 and p. 411-412.

    PNG
    media_image2.png
    557
    689
    media_image2.png
    Greyscale

Bellingeri, Figure 12.

Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Urbonas in view of Mori and further in view of Schmid to disclose:
3. The circular resonator of claim 1, wherein each of the plurality of nano holes is a through-hole which penetrates from one side to other side of the first material. 
6. The circular resonator of claim 1, wherein the first material is a semiconductor material or an insulator material, wherein the semiconductor material is a Si, Ge, or compound semiconductor material, and wherein the insulator material is Si.sub.3N.sub.4 or SiO.sub.2.
7. The circular resonator of claim 1, wherein the second material is TiO.sub.2, MgZnO, YCOB, indium tin oxide (ITO) or GdCOB. 
9. An optical element comprising the circular resonator of claim 1, wherein the first material comprises a plurality of layers formed of different types of materials, and wherein the thermo-optical coefficient of the first material is an average thermo-optical coefficient of the thermo-optical coefficient with respect to each of the different types of materials. 
because the resultant configuration would facilitate achieving an athermal device. Lipson, pars. [0033]-[0034], [0037]-[0038], and [0052].
[0033] Sensitivity of any photonic structure to ambient temperature fluctuations stems from the fact that increase in temperature increases the refractive index of all commonly used materials like Si, SiO.sub.2, Si.sub.3N.sub.4 etc. This is called thermo-optic (TO) effect, which is a fundamental material property. This problem manifests in redshift (increase) of cavity wavelength with increase of temperature. This is independent of cavity type like Mach-Zehnder Interferometers (MZI) or resonant systems like ring resonators. Temperature sensitivity is a fundamental problem in integrated optics and major bottleneck in bandwidth scaling of telecommunication systems. To combat this problem, a variety of approaches have been proposed and/or attempted. Some of these conventional approaches are listed in Table 1., below, along with their pros and cons. 
 [0034] The disclosed techniques include TiO.sub.2 or SrTiO.sub.3 cladding (with negative thermo-optic effect), which provide a variety of advantages, including, but not limited to, CMOS-compatibility, a very large operating range, deposition techniques, and easy to integrate. 
[0037] FIGS. 1A-1C show illustrative diagrams of exemplary embodiments of the athermal optical devices of the disclosed technology. FIG. 1A shows a diagram illustrating an exemplary athermal optical device structured to include a waveguide core cladded by negative TO material on one side and a low index material substrate on the other side. FIG. 1B shows a diagram illustrating an exemplary athermal optical device structured to include a waveguide core cladded by negative TO material on all sides, in which the negative TO material is formed on a low index material substrate. FIG. 1C shows a diagram illustrating an exemplary athermal optical device structured to include a waveguide core that is made of a stoichiometric mixture of negative and positive TO materials that exhibits insensitivity to a change in temperature and is cladded by a lower index material on all sides. 
[0038] The guiding layer can either be a waveguide core as used in integrated optics or an optical fiber core. The diagrams of the exemplary athermal optical devices in FIGS. 1A and 1B show that the waveguide core can be cladded either on one side or both the sides with a negative TO material. Part of the optical mode will be delocalized into the cladding layer and this delocalization can be controlled by the waveguide core dimension. So part of the optical mode will experience positive change in index due to waveguide core while part of the mode will experience negative change due to the cladding. If the delocalization is designed properly, then these two effects will cancel each other out. The diagram of the exemplary athermal optical device in FIG. 1C show the waveguide core formed of a specially designed stoichiometric mixture of positive and negative TO materials. For example, this can be achieved by a controlled deposition of TiO.sub.2 together with SiN or SiO.sub.2. 
[0052] The disclosed athermal optical device designs can be implemented to produce athermal silicon microring resonators. Described below are techniques for producing and implementing CMOS-compatible passively temperature insensitive silicon-based optical devices using titanium oxide cladding, which has a negative thermo-optic (TO) effect. Techniques to engineer the mode confinement in Si and TiO.sub.2 are presented, such that positive TO of Si is exactly cancelled out by negative TO of TiO.sub.2. The exemplary implementations demonstrate robust operation of the exemplary devices, e.g. including over 35 degrees.
Lipson, pars. [0033]-[0034], [0037]-[0038], and [0052].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/PETER RADKOWSKI/Primary Examiner, Art Unit 2883